STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Interpretation
Claim 16 recites a computer readable medium without excluding transitory signals. Ordinarily, this would comprise non-statutory subject matter subject to rejection under 35 U.S.C. § 101. However, applicant has provided a special definition of computer readable medium at ¶ [0104] of the specification-as-filed that excludes transitory signals; to wit: “A computer-readable storage medium, as used herein, is not to be construed as being transitory signals per se…” In accordance with applicant’s special definition, the computer readable medium of claim 16 has not been construed as being transitory signals per se.
Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Several of the features of independent claims 1, 9 and 16 were known in the art as evidenced by Chu et al (U.S. PG Pub. No. 2021/0073678), which discloses  training a global federated learning model (“Secure Vertical Federated Learning (SVFL) method”) using an aggregator server (“central server”) and a plurality of local models corresponding to a plurality of local nodes respectively at ¶ [0040]. The Chu reference further discloses iteratively training, by the local nodes, the respective local models using corresponding machine learning algorithms with respective anonymized training datasets at ¶¶ [0082]-[0084],  sending by the local nodes to the aggregator server, a plurality of abstracted features (e.g., “outputs o1,…,ok”) computed over the local models from the respective local nodes at ¶¶ [0078](“The output o1 can be regarded as an abstracted feature of the input Xj, as output by a private machine learning model”); [0084]-[0087], but Chu does not disclose sending parameter (“                                
                                    
                                        
                                            θ
                                        
                                        
                                            j
                                        
                                    
                                
                            ” in ¶ [0076]) updates as recited. Rather, the global federated learning model taught by Chu aggregates the received abstracted features (e.g., “outputs o1,…,ok”) computed over the local models from the respective local nodes and the global federated learning model calculates and sends its own outcome (“prediction o0”) to the local nodes at ¶¶ [0088], [0092]. Although the Chu reference discloses computing and sending a “gradient                                 
                                    δ
                                    L
                                    o
                                    s
                                    s
                                    /
                                    δ
                                    
                                        
                                            θ
                                        
                                        
                                            j
                                        
                                    
                                
                            ” to the local nodes at ¶ [0092], this “gradient                                 
                                    δ
                                    L
                                    o
                                    s
                                    s
                                    /
                                    δ
                                    
                                        
                                            θ
                                        
                                        
                                            j
                                        
                                    
                                
                            ” cannot be considered an 
With respect to the other limitations of the independent claims, in particular, training at local models, the Chu reference discloses receiving, by the first local node, a training dataset that comprises a plurality of attributes associated with a plurality of records at ¶¶ [0082], [0086]. The Chu reference discloses selecting a set of attributes from the training dataset to be used for training the first local model corresponding to said first local node at ¶¶ [0056], [0075], [0086]. The Chu reference discloses generating, by the first local node, an anonymized training dataset (“Anonymized sample IDs”) by anonymizing the training dataset using a syntactic anonymization (e.g., “hashing”) method at ¶ [0082], wherein the syntactic anonymization method comprises selecting the quasi-identifying attributes (“sample ID”) among the set of attributes to be used for training the first local model at ¶ [0056](“[T]he sample ID may be, but is not necessarily limited to, name, birth date, age, address, government ID number, or a combination of the data, that allows the data for a person to be combined from a plurality of data sources.”), generalizing the quasi-identifying attributes (“sample ID”) using a syntactic algorithm (e.g., “hashing”) at ¶¶ [0082], [0085], computing a first syntactic mapping based on the equivalence classes (e.g., “hash keys”) produced in the anonymized training dataset at ¶ [0082](“If two hash keys are the same, then their corresponding sample ID should be the same”) and sending, by the local nodes to the aggregator server, a plurality of mappings from the respective local nodes, the mappings being computed based on the equivalence classes (e.g., “hash keys”) in the anonymized training dataset from each local node and computing, by the aggregator server, a union of the plurality of mappings received from the local nodes at ¶¶ [0082],[0085].  
Other prior art considered and hereby made of record includes:
Baracaldo Angel et al (U.S. PG Pub. No. 2020/0358599) discloses a federated learning model that uses cryptography to protect privacy of the quasi-identifying 
Bhowmick et al (U.S. PG Pub. No. 2021/0166157) discloses sending to an aggregator server, a plurality of parameter updates (“Update                                 
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    i
                                                
                                            
                                            ,
                                            θ
                                            ;
                                            H
                                        
                                    
                                
                            ”) computed over local models from local nodes at ¶¶ [0041]-[0043], generating an anonymized training dataset (“privatized difference                                 
                                    
                                        
                                            
                                                
                                                    ∆
                                                
                                                ^
                                            
                                        
                                        
                                            i
                                        
                                    
                                
                            ”) using a syntactic anonymization method at ¶¶ [0045]-[0046], computing the global federated learning model by the aggregator server, by aggregating the received plurality parameter updates                                 
                                    
                                        
                                            ∆
                                        
                                        ^
                                    
                                    ←
                                    
                                        
                                            1
                                        
                                        
                                            q
                                            N
                                        
                                    
                                    C
                                    l
                                    i
                                    p
                                    (
                                    
                                        
                                            
                                                
                                                    ∆
                                                
                                                ^
                                            
                                        
                                        
                                            i
                                        
                                    
                                    ;
                                    S
                                    )
                                    "
                                
                            ) computed over the local models from the respective local nodes at ¶ [0047]; but, does not disclose sending aggregated parameters (“                                
                                    
                                        
                                            ∆
                                        
                                        ^
                                    
                                
                            ”) of the global federated learning model from the aggregator server to the local nodes. Rather, at ¶ [0039], Bhowmick discloses the aggregated parameters (“                                
                                    
                                        
                                            ∆
                                        
                                        ^
                                    
                                
                            ”) are used to update the federated learning model.
Peterson et al (U.S. PG Pub. No. 2021/0073677) discloses a federated learning model that adds random noise to protect privacy of the quasi-identifying attributes at ¶¶ [0092]-[0099], instead of generalizing the quasi-identifying attributes using a syntactic algorithm.
Sharad et al (U.S. PG Pub. No. 2020/0285980) discloses a federated learning model that trains, by the local nodes, the respective local models using corresponding machine learning algorithms with training datasets at ¶¶ [0039]-[0040], but does not anonymize the training datasets until after the local training is completed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/
Primary Examiner, Art Unit 2668